               Case:20-01947-jwb    Doc #:308-6 Filed: 09/14/2020         Page 1 of 2




                                CERTIFICATE OF SERVICE

        I certify that on September 14, 2020, I electronically filed the Motion for Order Providing
Adequate Protection of PACA Claim, a Proposed Order granting same, the Notice of same, and
this Certificate of Service with the Clerk of the Court using the ECF system which will send
notification of such filing to the following:

       Erika R. Barnes ebarnes@stites.com, cbeatty@stites.com;docketclerk@stites.com
       David E. Bevins ECF-Deb@rhoadesmckee.com, ecf@rhoadesmckee.com
       Michael Aaron Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
       John C. Cannizzaro john.cannizzaro@icemiller.com
       Wesley Jacob Carrillo wcarrillo@enszjester.com
       Shannon L. Deeby sdeeby@clarkhill.com
       Rozanne M. Giunta rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com
       Ronald E. Gold rgold@fbtlaw.com, awebb@fbtlaw.com;eseverini@fbtlaw.com;
        sbryant@fbtlaw.com
       Stephen B. Grow sgrow@wnj.com, bpowers@wnj.com
       Paul R. Hage phage@jaffelaw.com, tneddermeyer@jaffelaw.com
       Anthony J. Kochis akochis@wolfsonbolton.com, stravis@wolfsonbolton.com
       Michael V. Maggio michael.v.maggio@usdoj.gov
       Michael M. Malinowski ecf@malinowskilaw.com
       Judith Greenstone Miller jmiller@jaffelaw.com, tneddermeyer@jaffelaw.com
       Michael E. Moore moore@millercanfield.com, laitila@millercanfield.com;
        wysocki@millercanfield.com
       Jeff A. Moyer jeff@thebankruptcygrp.com, crissy@thebankruptcygrp.com;
        heather@thebankruptcygrp.com
       Anh P. Nguyen nguyen@slollp.com
       Timothy F. Nixon tnixon@gklaw.com, kboucher@gklaw.com;ekulpinski@gklaw.com
       John T. Piggins ecfpigginsj@millerjohnson.com, 8473902420@filings.docketbird.com;
        Docket@millerjohnson.com
       Steven L. Rayman courtmail@raymanknight.com
       Dean E. Rietberg Dean.E.Rietberg@usdoj.gov
       Howard S. Sher howard@jacobweingarten.com
       Nicholas J. Spigiel nspigiel@kreisenderle.com, dquick@kreisenderle.com
       Patrick E. Sweeney psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com
       Jason M. Torf jason.torf@icemiller.com
       Denise D. Twinney bkfilings@wardroplaw.com
       Elizabeth B. Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com
       Elisabeth M. Von Eitzen evoneitzen@wnj.com, jnikodemski@wnj.com
       Robert F. Wardrop bkfilings@wardroplaw.com, bkrfilings@wardroplaw.com;
        bkwalfilings@wardroplaw.com
       Norman C. Witte ncwitte@wittelaw.com, mmallswede@wittelaw.com
       Scott A. Wolfson swolfson@wolfsonbolton.com, stravis@wolfsonbolton.com

and I hereby certify that on September 14, 2020, I served same on the following parties via first
class mail, postage prepaid:

        Amherst Partners, LLC
        255 Brown St
        Suite 120
        Birmingham, MI 48009


CO\6500649.2
               Case:20-01947-jwb         Doc #:308-6 Filed: 09/14/2020    Page 2 of 2




        James Gansman
        Rock Creek Advisors, LLC
        c/o John W. Lucas
        Pachulski Stang Ziehl & Jones LLP
        150 California St 15th Fl
        San Francisco, CA 94111

        Nathan S. Gimpel
        Paul Hastings LLP
        71 South Wacker Drive
        Suite 4500
        Chicago, IL 60606

        John W. Lucas
        Pachulski Stang Ziehl & Jones LLP
        150 California Street, 15th Floor
        San Francisco, CA 94111

        Mastodon Ventures, Inc
        Robert S. Hersch
        918 Congress Avenue, Suite 100
        Austin, TX 78701

        Matthew M. Murphy
        Paul Hastings LLP
        71 S. Wacker Drive, 45th Floor
        Chicago, IL 60606

        Jason H. Rosell
        Pachulski Stang Ziehl & Jones LLP
        150 California Street, 15th Floor
        San Francisco, CA 94111

        Todd M. Schwartz
        Paul Hastings LLP
        1117 S. California Avenue
        Palo Alto, CA 94304



Dated: September 14, 2020                       Respectfully submitted,

                                                /s/ Jason M. Torf
                                                Jason M. Torf
                                                John C. Cannizzaro
                                                ICE MILLER LLP
                                                200 W. Madison Street, Suite 3500
                                                Chicago, IL 60606-3417
                                                Telephone: (312) 726-6244
                                                Facsimile: (312) 726-6214
                                                Email:       Jason.Torf@icemiller.com

                                                Counsel for Gordon Food Service, Inc.

                                                   4
CO\6500649.2
